Title: To Thomas Jefferson from John Page, 20 July 1776
From: Page, John
To: Jefferson, Thomas


                    
                        My Dear Jefferson
                        July the 20th. 1776
                    
                    We are very much at a Loss here for an Engraver to make our Seal. Mr. Wyth and myself have therefore thought it proper to apply to you to assist us in this Business. Can you get the Work done in Philadelphia? If you can, we must get the Favour of you to have it done immediately. The inclosed will be all the Directions you will require. The Workman Engraver may want to know the Size. This you may determine, unless Mr. Wyth should direct the Dimensions. He may also be at a Loss for a Virtus and Libertas, but you may refer him to Spence’s Polymetis which must be in some Library in Philadelphia. Pray let us know by the first opportunity whether you can get it done. Before this can reach you, you will have heard of the Glorious News from South-Carolina. Dunmores Fleet was at the Mouth of Potowmack when I heard last from it. It had been at Anchor 16 Hours with a fair Wind up the River and Bay so that it is evident they did not know where to go to. There is no Danger of their returning to the Island unless they get a very considerable Reinforcement and even then we may give them a severe Check and retreat to the Main. They can not enter  Norfolk Harbour without receiving great Dammage for we have Batteries mounting 4, 24, and 5, 18 Pounders besides a number of smaller Cannon. If half these Guns had been mounted in Oct. as I advised, Norfolk would not have been burnt. 2, 18. Pounders at Gwynn’s Island almost beat the Dunmore to Pieces, and drove off the whole Fleet. Danny and Chas. Harrison behaved admirably well on that Occasion, so well, that no one seems to regret the Loss of Arundel, who lost his Life by the bursting of a wooden Mortar which was foolishly constructed and he obstinately persisted in his Resolution to fire, though dissuaded from it by every one who saw it. I must refer you to the Papers of this week for the Particulars of the late Cannonade. They were written by Officers and may be depended upon. We have taken a little Tender, since their Flight, which was cruising off the Eastern Shore, in quest of Provisions. Little Jimmy Parker was taken in her. She carried 12 Swivels and 18. Men. We have a fine Brigg mounting 12 4 Pounders under the Command of Captn. Jas. Cocke a brave and experienced Officer now cruising in the Bay and a Row Galley carrying 218. Pounders is gone down Jas. River. But I do not like the Galley. She is Clumsey, and I think can not carry the 2 heavy Guns to any Advantage. We expect Lilly will cruise next Week. If we had got our whole Fleet ready before the Attack at Gwynn’s Island, we might have taken every Ship the Enemy had except the Roebuck. If they do not get a Reinforcement in 6 Weeks we shall give a good Account of them yet. If General Washington and Howe can but hear of the Affair at Sullivan’s Island before they engage, it will go a great Way towards deciding the Dispute. It is impossible it should not animate our Men to the Highest Degree, and dispirit the Enemy. Can not you stop Burgoines Career? I hope you have taken Care of the Lakes. Fort Pitt you know is a Post of the last Importance to Virginia and Pennsylvania. The Indians have murdered a Man within 3 Miles of it. It is an extensive Work much out of Repair, very weekly Garrisoned, by only 100 Men, and is within 4 or 5 Days March of Niagara where our Enemies have Men enough with Savages to spare a Detachment which might come in 24 Hours 100 Miles of their Way, and might take the Fort before it Could be reinforced. This State of things I had from a very sensible Officer who came down last Week as an Express. The Shawne[e] have sent in 4 Hostages to Fort Pitt but then he observes they sent no Interpreter with them. Do consider these Thing[s,] and either reinforce Fort Pitt, or send an Army against Detroit and Niagara. Give my Love to Nelson. Tell him that I have not Time to write  another Line being beset with the Governours Business who is still unable to attend to it. Adieu.
                    
                        John Page
                    
                    
                        P.S. I am highly pleased with your Declaration. God preserve the united States. We know the Race is not to the swift nor the Battle to the strong. Do you not think an Angel rides in the Whirlwind and directs this Storm?
                        I had forgotten to mention till this Moment that there are 2 french gentlemen here, who made their Escape from Ld. Dunmore, when he was under his Confusion, and flying from Gwynns Island. They were taken by a Tender, some Time ago, when they were coming into Norfolk with a Cargo of Arms Powder and Medicine, which when they had disposed of, they intended to have offered their Service to us as Officers in a Troop of Horse, one of them having commanded a Troop in old France, the other had been in the Foot but was willing to serve in the same Corps with his Friend. They say that the Governour of Martineque recommended it to them to come and introduce themselves to us in that Manner. They appear to be Gentlemen. The Council have ordered them to be boarded at Southalls, have given them 20 Pounds a Piece, as they lost all their Clothes with the Enemy and had been plundered by them of their Cash and we promised to write to the Congress to know whether they may expect any Encouragement if they should go to Philadelphia. One of them seems to chuse to return to Martineque, to complain of the ill Treatment he received from Ld. Dunmore. They both lament that their Papers of Credit were taken from them. These may be valuable Men. I for my Part want to detain them here til we can be bet[ter] acquainted with them. The Chevalier De St. Aubin says he is perfectly acquainted with every Maneuv[er] of the Horse. If so, which we may soon know when one or 2 of our Troops come to Town, I hope he m[ay] be appointed Major, but what would you advise [us?] to do? We have advised them to stay here til we can he[ar] from our Delegates. Once more adieu.
                    
                    
                        J. P.
                    
                